MEMORANDUM **
Gilberto Paredes-Garda appeals his guilty plea conviction and the 60-month sentence imposed for unlawful re-entry of a deported alien, in violation of 8 U.S.C. § 1326.
Paredes-Garda contends that, in light of Apprendi v. New Jersey, 530 U.S. 466,120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence should not have exceeded the *493maximum two-year sentence pursuant to 8 U.S.C. § 1326(a). Paredes-Garcia acknowledges that this argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) and states that he raises the contention merely to preserve it in the event of ensuing favorable Supreme Court precedent. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.